Citation Nr: 1549428	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  07-27 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected disabilities and medications prescribed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel






INTRODUCTION

The Veteran had active military service from April 1968 to May 1971 and from October 1990 to May 1991. This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana.

In March 2013 the Board reopened and remanded the Veteran's previously denied claim for service connection for a headache disorder. The Board also requested that the Veteran be scheduled for a VA exam to determine the etiology of his headache condition, to include whether or not it was related to or aggravated by his active military service, and in the alternative related to or aggravated by his service connected disabilities (i.e. acquired psychiatric disorder, residuals of a fractured right great toe; diabetes mellitus; cold sweats; irritable bowel syndrome; post trauma carpal tunnel syndrome and scar of the great right toe). The Veteran was afforded a VA exam in June 2013.

The issue was remanded once again in August 2013 to again provide an examination that addressed both direct and secondary service connection after the June 2013 exam failed to provide an adequate opinion. These development issues having been achieved, the claim is now ready for appellate review.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence of record is in equipoise as to whether the Veteran's headache condition is related to a service-connected disorder. 






CONCLUSION OF LAW

The criteria for the establishment of service connection on a secondary basis for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2009); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the favorable disposition of the claim for service connection for headaches, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Merits of the Claim

The Veteran contends that his headache condition is secondarily related to a service-connected disorder. As the evidence is found to be in equipoise with regard to the Veteran's headache condition claim, therefore this claim will be granted. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that the Veteran is currently diagnosed with tension headaches, as noted in the VA examination dated May 2013.  As such, the Veteran has a current disability with regard to this claim, and element (1) under 38 C.F.R. § 3.303 has been met.  

The Veteran's service treatment records are absent any complaints of headaches.  Therefore, element (2), service-incurrence, is not met.  However, as the Veteran has claimed the disability as secondary to his service connected acquired psychiatric disorder; secondary service connection must be considered.  

With respect to whether the Veteran's headaches are caused or aggravated by service-connected disabilities, there are conflicting medical opinions. A June 2013 VA examiner noted that the Veteran's headache pre-existed service and that his service connected disabilities were not the cause of his headaches. The examiner did note that the Veteran stated that his headaches started in service, but the Veteran could not recall the characteristic of the headaches as he was a heavy drinker and does not remember that time period well.

A subsequent October 2013 VA examiner noted that the Veteran's headaches pre-existed service and was less likely than not proximately due to or the result of the Veteran's service connected disabilities, noting however though, that an acquired psychiatric condition could contribute to headache frequency in some patients, but it would be speculation to state to what degree.

A March 2015 medical opinion stated that it is less likely than not that the Veteran's headaches are due to his service connected acquired psychiatric condition. The rationale provided was that there was no evidence of any connection. There was no clearly documented continuum of care from service until now, and that the first evidence of headaches didn't appear until 1998, many years after leaving service. 

The Veteran asserts in his 2006 VA Form-21-4138, and his wife supports the claim in her letter dated July 2006, that ever since being on medication for his service connected disabilities he has had daily headaches. The Veteran's assertion that his headaches are frequent and intense has never wavered. There are records and complaints of headaches and treatment throughout the course of this appeal. 

There is no evidence that shows that the Veteran's headaches pre-existed service as stated in the June 2013 and October 2013 VA exams. Rather, the Veteran contends that he has had headaches since service, and they have gotten progressively worse due to his service connected disorder. The Board finds the Veteran competent to report his headaches and there is no reason to doubt his credibility. In this regard, the Board notes the March 2015 VA examiner's opinion is inadequate. It does not take account of the Veteran's statements, but instead relies solely on a lack of documentation to support the negative opinion. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

With regards to the October 2013 opinion, the VA examiner indicated that an acquired psychiatric disorder could cause headaches, although it would be speculation to state to what degree, the Board notes that the possibility exists. When considered along with the Veteran's statements regarding his tension headaches, the Board finds that the evidence reaches the level of equipoise. 

Therefore, given the record before it, the Board finds that (1) the Veteran has been service connected for an acquired psychiatric disorder; (2) the Veteran currently has a diagnosis of tension headaches, and (3) the evidence with regards to nexus is in equipoise. Accordingly, the Board finds that the Veteran's tension headaches are secondary to his service connected acquired psychiatric disorder.




ORDER

Entitlement to service connection for headaches is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


